Citation Nr: 1752306	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating from February 16, 2012, to February 10, 2014, and in excess of 10 percent thereafter for traumatic brain injury (TBI) residuals.

2.  Entitlement to an effective date earlier than February 11, 2014, for the grant of a 10 percent evaluation for service-connected TBI residuals.

3.  Entitlement to an evaluation in excess of 30 percent for post-traumatic migraines.

4.  Entitlement to an effective date earlier than July 17, 2015, for the grant of a 30 percent evaluation of for post-traumatic migraines.


ORDER

Entitlement to an effective date earlier than February 11, 2014, for the grant of a 10 percent evaluation for service-connected TBI residuals is dismissed.
FINDING OF FACT

The issue of entitlement to an effective date earlier than February 11, 2014 for the grant of a 10 percent evaluation for service-connected TBI is equivalent to the issue which was previously denied in an unappealed Board decision issued on June 30, 2015.


CONCLUSION OF LAW

As the issue was previously subject to a final Board decision, the Board does not have jurisdiction to adjudicate the matter of entitlement to an effective date earlier than February 11, 2014, for the grant of a 10 percent evaluation for TBI residuals.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.1100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from May 2011 to February 2012.  According to his DD-214, the Veteran also had six months and nine days of prior active service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2012 (TBI) and July 2015 (post-traumatic migraines) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case has been previously before the Board in June 2015 and July 2016, when it was remanded for further development. 

While this appeal was pending, a July 31, 2015 rating decision, increased the disability rating for TBI from zero percent to 10 percent, effective February 11, 2014.  Hence, the issue as been styled on the front page of this decision to reflect this grant.  The Veteran filed a notice of disagreement (NOD) with the rating decision on July 28, 2016, asserting that an earlier effective date should be assigned.  The RO issued a Statement of the Case (SOC) on October 28, 2016.  The Veteran filed an appeal to the Board (VA-9) on December 21, 2016. 

The issues of entitlement to an initial compensable rating for service-connected TBI residuals prior to February 11, 2014, and 10 percent thereafter; entitlement to an evaluation in excess of 30 percent for post-traumatic migraines; and entitlement to an effective date earlier than July 17, 2015, for the grant of a 30 percent evaluation for post-traumatic migraines are REMANDED to the Agency of Original Jurisdiction (AOJ).


Dismissal

The Veteran filed a claim for TBI residuals in February 2012.  A September 2012 rating decision granted service connection for TBI with a noncompensable evaluation (zero percent), effective February 16, 2012.     

The Veteran filed a notice of disagreement (NOD) with the percentage assigned by the September 2012 rating decision in March 2013 (for TBI).  The AOJ an SOC in December 2013 regarding the TBI residuals.  The Veteran filed a VA-9 in February 2014 for the TBI residuals.   

In a June 2015 decision, the Board denied an initial compensable rating for a TBI.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  On February 3, 2016, the Veteran, through his counsel, moved to withdraw his appeal.  As such, the appeal was dismissed by the Court. 

The Veteran raised a claim of entitlement to an effective date earlier than February 11, 2014, for the grant of a 10 percent evaluation for service-connected TBI in a July 2016 NOD.  The claim was denied in an October 2016 SOC.  The Veteran appealed the denial to the Board in a December 2016 VA Form 9.     

In sum, the issue of entitlement to an effective date earlier than February 11, 2014, for the grant of a 10 percent evaluation for service-connected TBI residuals is equivalent to the issue which was previously denied in an unappealed Board decision issued on June 30, 2015, which was entitlement to an earlier effective date for an initial rating of his service-connected TBI residuals.  Given such, the Board does not have jurisdiction over the issue of entitlement to an effective date earlier than February 11, 2014, for the grant of a 10 percent evaluation for service-connected TBI residuals.

As an aside, the Board notes that the increased rating claim of the Veteran's TBI residuals is still in appellate consideration, and the noncompensable rating effective from February 2012 to February 2014 is still being considered, but as an increased rating claim.  Importantly, once the Board, having properly exercised jurisdiction over a claim, remands it to the RO for additional development, no additional NOD is necessary following RO adjudication because that claim remains in appellate status.  See AB v. Brown, 6 Vet.App. 35, 38 (1993) (holding that "once a claim is in 'appellate status' by virtue of a previously filed NOD, the claimant may not file an additional NOD" (quoting Hamilton v. Brown, 4 Vet.App. 528, 541 (1993))); 38 C.F.R. § 19.38 (2017).

The effective date claim is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim remaining on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Veteran asserts that his TBI residuals and post-traumatic headaches are worse than reflected by their respective disability ratings.

Unfortunately, the VA examinations that the Veteran underwent in August 2016 are inadequate.  

TBI

As for the TBI examination, the examiner's medical opinion is unsupported and offers no rationale, in violation of Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The examiner, a neurologist, attributed the Veteran's current cognitive symptoms to sleep impairment and alcohol abuse, and not to his service-connected TBI.  

The Board finds that this opinion is inadequate for resolving the claim.  The examiner opined merely that the Veteran's current cognitive symptoms were related to sleep impairment and alcohol abuse.  Unfortunately, the examiner did not provide any actual medical rationale as to why, medically speaking, the Veteran's current cognitive symptoms would not be related to, or the result of, his service-connected TBI.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, the Veteran told the examiner that he has experienced sleep impairment, memory impairment, balance issues, and reduced motor skills.  The examiner did not address the Veteran's lay statements in rendering her conclusions.  The examiner, in fact, marked "no" to questions as to whether the Veteran experienced any memory impairment and any subjective TBI symptoms.  As such, a new VA examination should be provided to ascertain the current severity of the Veteran's TBI.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service). 

Post-Traumatic Migraines

As for the August 2016 headaches examination, the examiner's medical opinion is unsupported and offers no rationale, in violation of Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The examiner who administered this examination, a neurologist, was the same examiner who conducted the TBI examination.  Veteran's reported that he experienced headaches once to twice a week and that those headaches lasted all day, that he had pulsating or throbbing head pain, and experienced nausea and sensitivity to light and sound.  The examiner stated that the headaches caused the Veteran "problems," but did not elaborate as to what those problems were and what specific symptoms caused the Veteran issues.

The Board finds that this opinion is inadequate for resolving the claim.  The examiner opined merely that the Veteran's current headaches symptoms caused the Veteran "problems" - an ambiguous, subjective term that could encompass many symptoms of various severities.  The examiner did not state how stated "problems" were the result of, or were related to, the symptoms reported by the Veteran.  An addendum opinion should be obtain so that the examiner can clarify what problems the Veteran experiences due to his service-connected post-traumatic migraines, and what is the severity of those problems.

Earlier Effective Date

The Board finds that as the claim for entitlement to an increased rating for post-traumatic migraines has not been finally decided, the claim of entitlement to an effective date earlier than July 2015 for the grant of a 30 percent evaluation for post-traumatic migraines is inextricably intertwined, as a favorable decision on the increased rating claim may possibly have an impact on this claim.  Hence, remand is warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that, where a decision on one issue may have a "significant impact" upon another, the two claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected TBI.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted, to include neuropsychological testing.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

a) The examination should be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ) to ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect as of October 23, 2008.    

b) Based on the examination results, the physician should provide an assessment of the current nature and severity of the service-connected TBI consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The physician is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

c) In making the assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the physician should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a head injury.  If the manifestations cannot clearly be distinguished, the physician should clearly so state.

d) The examiner should specifically address the Veteran's reports that he experienced sleep impairment, memory impairment, balance issues, and reduced motor skills. 

2. Return the claims file to the examiner who provided the August 2016 headaches examination, if available, for an addendum opinion addressing the current nature and severity of his service-connected post-traumatic migraines.  A complete and detailed rationale should be given for all opinions and conclusions expressed. 

a) The examiner should clarify what problems the 
Veteran experiences due to his service-connected 
post-traumatic migraines, and what is the severity 
of those problems.
 
b) The examiner should specifically consider the 
Veteran's reports that he experienced headaches 
once to twice a week and that those headaches 
lasted all day, that he had pulsating or throbbing 
head pain, and experienced nausea and sensitivity 
to light and sound.

3. Review the examination reports for adequacy and, if necessary, undertake any additional development as indicated.  Then, readjudicate the Veteran's claims.  If they remain denied, issue a SSOC, allow appropriate time for response, and return the case to the Board for further adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A.Lech, Counsel 

Copy mailed to: James G. Fausone, Attorney



Department of Veterans Affairs


